Citation Nr: 1532690	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Betty L. G. Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 1970.

These matters come before the Board of Veterans' Appeals (the Board) from an August 2010 Decision Review Officer (DRO) decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD.  The Veteran filed a Notice of Disagreement with the assigned rating.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that proceeding has been associated with the claims file.

In the January 2014 VA Form 9, the Veteran's representative indicated the Veteran was unable to work due to his PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

A March 2, 2006 VA medical record indicated that the Veteran was applying for Social Security Administration (SSA) benefits.  Additionally, during his March 2014 hearing, the Veteran made an ambiguous statement regarding Social Security, suggesting he was possibly in receipt of disability benefits.  See March 2014 Hearing Transcript, pg. 7.  Thus, it is unclear whether the Veteran is in receipt of, or has ever applied for, disability benefits for a psychiatric condition.  If the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

Additionally, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current address, and request from him whether he is in receipt of Social Security Administration (SSA) disability benefits.  If he is in receipt of SSA disability benefits or ever applied for them, obtain all relevant records.

2.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

3.  Obtain any outstanding VA treatment records relating to the Veteran's service connected disabilities and associate them with the claims file.

4.  Conduct any other development deemed necessary for the adjudication of the TDIU claim.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the any claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

